DETAILED ACTION

This communication is responsive to the application filed on 01/12/2022.
Claims 1-20 are pending in this application. This action made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(e) as being anticipated by Zhang et al. (US 2007/0071859).
 	Re claims 1 and 11, Zhang teaches a system comprising: 
 	a computer readable storage medium having embodied thereon program instructions; and 
 	one or more processors configured to execute the program instructions to cause the system to: 
 	 	generate user interface data configured to be rendered as an interactive user interface (fig. 5 and displaying graphical user interface for user to interact); 
 	 	receive a first user input via the interactive user interface selecting a secondary contact information item from a selectable list of secondary contact information items (fig. 5 and [0041], the user selects any one of the example text phrases in the list input object 328); and 
 	 	in response to the first user input: 
 	 	 	update the interactive user interface to include a graphical portion configured to receive a new primary contact information item (fig. 5 and [0041], application may substitute any or all of the example text phrases in the list input object 328 with new or updated example text phrases based on the text entered by the user. One of the example text phrases (e.g., "by product_name") may be selected or clicked by the user in the list input object 328 or the matching text may be manually or otherwise typed into the configuration bar 320, resulting in the change to the user interface 106 as illustrated in FIG. 7); and 
 	 	 	update the interactive user interface to include an indication of the secondary contact information item as a source of the new primary contact information item (fig. 5 and [0041]-[0042], based on the selection, update the display).  	Re claims 2 and 12, the rejection of claim 1 is incorporated. Zhang teaches wherein the one or more processors are further configured to execute the program instructions to cause the system to: 
 	in response to the first user input, initiate a communication based on information included in the secondary contact information item (fig. 5, based on the user selection from the provided list, the user interface is updated).  	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gurvitch et al. (US 2010/0293108, hereinafter Gurvitch).
 	Re claims 10 and 20, the rejection of claim 1 is incorporated. Zhang does not explicitly teach the limitation of this claim. However, Gurvitch teaches wherein: 
 	the primary contact information item includes at least: 
 	a secondary contact information item as a source of the primary contact information item ([0032], secondary and primary contact); and 
 the secondary contact information item includes at least one of: a name ([0032], the secondary names sub-form includes names).  	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Gurvitch’s content into Zhang’s invention because it would provide user a way to select and update the information.

Allowable Subject Matter
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.


Conclusion 
 	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN H VU/Primary Examiner, Art Unit 2177